Per Curiam.

By stipulation the judgment roll of the Nevada action between the same parties has been made part of the record here. It is also conceded that the agreement referred to in plaintiff’s complaint in the Nevada action and in the court’s decree is the identical agreement upon which plaintiff sues here. In her complaint for divorce in Nevada the plaintiff alleged: ‘1 All property and support questions have been settled out of court by an agreement in writing, whereby the plaintiff agrees to accept the settlement therein made as full satisfaction of her claim for alimony and maintenance. Plaintiff asks that the court make no orders concerning the matters covered by said agreement.”
In compliance with the request contained in this allegation, the Nevada court in granting plaintiff an absolute divorce made no orders concerning the matters embraced within the agreement. It merely found that all property and support questions had been settled out of court between the parties.
*550The estoppel of the judgment of the Nevada court extends to any material matter within the issues which was expressly litigated and determined and also to those matters which might have been litigated therein (Goebel v. Iffla, 111 N. Y. 170, 177; Pray v. Hegeman, 98 N. Y. 351, 358; Stewart v. Stewart, 198 App. Div. 337, 339; Field v. Chronik, 190 App. Div. 501, 504). However, where, as here, plaintiff specifically asked “ that the court make no orders concerning the matters covered by said agreement ”, defendant it would seem was not then obliged to contest any issue concerning it in the Nevada court nor would the court make any determination upon an issue which was not tendered in that litigation. Upon the pleadings here, it cannot be said that as a matter of law defendant is estopped from attacking the separation agreement. The motion by plaintiff for judgment on the pleadings should not have been granted. The order and the judgment accordingly should be reversed, with costs, and the motion denied.